DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive. Regarding arguments on pages7-8 of the Remarks, Examiner notes that the cited examples are not exhaustive, and that the claims not being similar to the cited examples does not make them eligible under 101. The manner in which the signals are composited is not stated, and could be as simple as adding or multiplying the signals, which is a mathematical calculation.
Regarding arguments on page 9 of the Remarks, Examiner notes that the Heiman reference teaches the newly added limitation, as the user is able to select the acoustic signal using hardware as in Fig. 1, para [0033], and the signal is combined with the voice signal using a fixed gain, which encompasses integer values. The integer values chosen as the fixed gain would result in a constant multiple of the signal. Examiner further notes that the “constant multiple” does not specify that an integer is requires, and thus any fixed gain value would teach the limitation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Using the subject matter eligibility test from page 74621 of the Federal Register Notice titled “2014 Interim Guidance on Patent Subject Matter Eligibility,” a two-step process is performed. Under step 1, the claims are analyzed to determine if the claim is directed to a process, machine, article of manufacture, or composition of matter. In this case, claims 1-9 are directed to an apparatus, which is a machine or article of manufacture, claim 10 is directed to a method, which is a process, and claim 11 is directed to a computer readable medium, which is a machine or an article of manufacture. Step 2A (part 1 of the Mayo test), using the guidance from pages 50-57 of the Federal Register Vol. 84 No. 4 from Monday, January 7, 2019, requires applying a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception, determining if the claim is directed to a law of nature, a natural phenomenon, or an abstract idea. In this case, claim 1 recites compositing two signals, which is a mathematical calculation. In Prong Two, examiners evaluate whether the judicial exception is integrated into a practical application that imposes a meaningful limit on the judicial exception. In this case, storing and receiving signals is merely insignificant extrasolution activity, and is not considered integration into a practical application.
Step 2B (part 2 of the Mayo test) requires analyzing the claims to determine if they recite additional elements that amount to significantly more than the judicial exception. In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself.  

Regarding claims 1 and 10-11, selecting a signal is a mental process, which is an abstract idea, while compositing signals is a mathematical calculation, which is an abstract idea. Storing and receiving signals are merely insignificant extrasolution activity, and does not constitute integration into a practical application or significantly more. Similarly, structural elements such as processor, storage, and computer readable medium are generic computing components, and do not constitute integration into a practical application or significantly more.

Regarding claim 2¸ selecting a signal is a mental process, which is an abstract idea without integration into a practical application and without significantly more.

Regarding claim 3, correcting a level of a signal is a mathematical calculation, which is an abstract idea without integration into a practical application and without significantly more.

Regarding claims 4, 6, and 8, the limitation is a further clarification of the above abstract ideas.

Regarding claim 5, separating and correcting signals are mathematical calculations, which are abstract ideas without integration into a practical application and without significantly more.

Regarding claims 7 and 9, structural elements such as microphone, receiver, transmitter, and output unit are generic components, and do not constitute integration into a practical application or significantly more. Similarly, inputting and transmitting signals are merely insignificant extrasolution activity, and do not constitute integration into a practical application or significantly more. Compositing a signal is a mathematical calculation, which is an abstract idea.

The limitations of the claims, taken alone, do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. Applicable case law cited in the Federal Register includes, but is not limited to: Alice Corp., 134 S. Ct. at 2355-56, Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014), Benson, 409 U.S. at 63.

See "Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al.," dated June 25, 2014, and the Federal Register notice titled "2014 Interim Guidance on Patent Subject Matter Eligibility" (79 FR 74618).

	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heiman et al. (US 2013/0137480 A1), hereinafter referred to as Heiman.

Regarding claim 1, Heiman teaches:
A signal processing apparatus comprising: 
a storage unit that stores a plurality of acoustic signal (Fig. 1 element 120, para [0035], where the memory stores multiple samples of desired background sounds); 
a selection unit that selects an acoustic signal to be composited among the plurality of acoustic signals, in accordance with one of a speech communication partner and a speech communication situation (Fig. 1 element 125, 111, 113, para [0033], where the user uses the phone or headset to select a desired background sound); and 
a signal processor that receives a mixed signal including at least one target signal, and composites a constant multiple of the acoustic signal selected by the selection unit with the target signal (Fig. 1 element 110, para [0030], where a processor is used, and Fig. 2 element 225, para [0045], where the desired background is added to the noise-removed voice signal, where the gain may be fixed to an integer value).  

Regarding claim 2, Heiman teaches:
The signal processing apparatus according to claim 1, wherein said storage unit stores a plurality of types of acoustic signals (Fig. 1 element 120, para [0035], where the memory stores multiple samples of desired background sounds), and 
wherein the selection unit selects, from the storage unit, the acoustic signal to be composited with the target signal (Fig. 3 element 310, para [0057], where the selection circuit selects the desired background sound).  

Regarding claim 3, Heiman teaches:
The signal processing apparatus according to claim 1, further comprising a corrector that corrects a level of the acoustic signal read out from said storage unit before composition with the target signal (Fig. 2 element 225, where the background sound is multiplied by a gain before combination with the voice signal).  

Regarding claim 7, Heiman teaches:
A voice speech communication terminal incorporating a signal processing apparatus (Fig. 1, para [0027],where the terminal is a phone or headset connected to phone) described in claim 1, comprising: 
a microphone that inputs a mixed signal (para [0038], where microphones received voice and background signals), 
wherein a signal processor composites a user voice signal as a target signal included in the input mixed signal with an acoustic signal prepared in advance (Fig. 2 element 225, para [0045], where the desired background is added to the noise-removed voice signal), and 
wherein the voice speech communication terminal further comprises a transmitter that transmits a composited composite signal (para [0025], where the composite signal is transmitted to another party).  

Regarding claim 8, Heiman teaches:
The voice speech communication terminal according to claim 7, wherein the signal processor selects the acoustic signal to be composited in accordance with one of a speech communication partner and a speech communication situation (para [0023-25], where the system replaces the noisy background with user selected background sounds when speaking with another party).  

Regarding claim 9, Heiman teaches:
A voice speech communication terminal incorporating a signal processing apparatus (Fig. 1, para [0027],where the terminal is a phone or headset connected to phone) described in claim 1, the voice speech communication terminal comprising: 
a receiver that receives a mixed signal from a calling-side voice speech communication terminal (para [0038], where microphones received voice and background signals), 
wherein a signal processor composites a user voice signal as a target signal included in the received mixed signal with an acoustic signal prepared in advance (Fig. 2 element 225, para [0045], where the desired background is added to the noise-removed voice signal), and 
wherein the voice speech communication terminal further comprises a voice output unit that outputs a composited composite signal as a voice (para [0025], where the composite signal is transmitted to another party).  

Regarding claim 10, Heiman teaches:
A signal processing method comprising: 
storing a plurality of acoustic signals (Fig. 1 element 120, para [0035], where the memory stores multiple samples of desired background sounds);
selecting an acoustic signal to be composited among the plurality of acoustic signals, in accordance with one of a speech communication partner and a speech communication situation (Fig. 1 element 125, 111, 113, para [0033], where the user uses the phone or headset to select a desired background sound);
receiving a mixed signal including at least one target signal (Fig. 1 element 120, para [0035], where the memory stores multiple samples of desired background sounds); and 
compositing a constant multiple of the selected acoustic signal with the target signal (Fig. 1 element 110, para [0030], where a processor is used, and Fig. 2 element 225, para [0045], where the desired background is added to the noise-removed voice signal, where the gain may be fixed to an integer value).  

Regarding claim 11, Heiman teaches:
A non-transitory computer readable medium (para [0007], where a computer readable medium is used) storing a signal processing program for causing a computer to execute a method, the method comprising: 
storing a plurality of acoustic signals (Fig. 1 element 120, para [0035], where the memory stores multiple samples of desired background sounds);
selecting an acoustic signal to be composited among the plurality of acoustic signals, in accordance with one of a speech communication partner and a speech communication situation (Fig. 1 element 125, 111, 113, para [0033], where the user uses the phone or headset to select a desired background sound);
receiving a mixed signal including at least one target signal (Fig. 1 element 120, para [0035], where the memory stores multiple samples of desired background sounds); and 
compositing a constant multiple of the selected acoustic signal with the target signal (Fig. 1 element 110, para [0030], where a processor is used, and Fig. 2 element 225, para [0045], where the desired background is added to the noise-removed voice signal, where the gain may be fixed to an integer value).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiman, in view of Shim (US 2006/0199576 A1).

Regarding claim 4, Heiman teaches:
The signal processing apparatus according to claim 3,
Heiman does not teach:
wherein said corrector corrects the level of the acoustic signal read out from said storage unit in accordance with a level of the target signal included in the mixed signal.
Shim teaches:
wherein said corrector corrects the level of the acoustic signal read out from said storage unit in accordance with a level of the target signal included in the mixed signal (para [0073], where the background signal amplitude is manipulated to achieve a target ratio with the input signal).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Heiman by applying the background gain modification of Shim (Shim para [0073]) to the background sounds of Heiman (Heiman Fig. 2 element 225), so that the user may adjust the amplitude of the background signal in order to maintain a preset ratio to the input signal (Shim para [0073]).

Regarding claim 6, Heiman in view of Shim teaches:
The signal processing apparatus according to claim 4, wherein said corrector corrects the level of the acoustic signal based on a ratio of the target signal and the acoustic signal, which is externally designated (Shim para [0073], where the background signal amplitude is manipulated to achieve a target ratio).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiman, in view of Eppolito (US 2012/0185068 A1).

Regarding claim 5, Heiman teaches:
The signal processing apparatus according to claim 3, wherein said signal processor includes a separator that separates the mixed signal into the target signal and a background signal other than the target signal (para [0045], where the noise-removed voice is the target signal, and para [0047] where the original background sound is a separated noise signal), and
Heiman does not teach:
said corrector corrects the level of the acoustic signal read out from said storage unit in accordance with a level of the background signal included in the mixed signal.  
Eppolito teaches:
said corrector corrects the level of the acoustic signal read out from said storage unit in accordance with a level of the background signal included in the mixed signal (para [0113], where gain adjustment is performed on the new background audio segments to maintain consistent volume).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Heiman by applying the background gain modification of Eppolito (Eppolito para [0113]) to the background sounds of Heiman (Heiman Fig. 2 element 225), in order to maintain a consistent volume level  of the background audio segments (Eppolito para [0113]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0323689 A1 para [0065], where a user recorded signal is played simultaneously with the background noise.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658